Barrett, J.:
The defendant appeared before a justice of the court, pursuant to an order for his examination in proceedings supplementary to execution. Without submitting to such examination, he at once admitted the possession of “ money and property sufficient to satisfy the judgment,” and requested a postponement “ to enable him to apply ” such money and property. The justice thereupon made an order reciting these facts and granting him until a day named to pay the judgment, with interest and costs. So far the order was unobjectionable. It was substantially what the defendant himself had requested. The difficulty is as to what follows. In default of payment the order adjudges the defendant guilty of a willful contempt, fines him a specific sum of money, and commits him to the common jail until the fine is paid. This part of the order we think was unauthorized. The consequences of disobedience could not be thus summarily declared. The defendant could only be convicted of contempt in the manner pointed out by law, that is, by regular and orderly proceedings under an attachment or an order to show cause. lie was entitled to an independent hearing in these proceedings. He might therein furnish a perfect excuse for non-compliance with the order. His money and property might in the interim *581have been lost or stolen. Banks or bankers might have failed. Property might have been consumed by fire or have depreciated 'from nátural causes. At all events, he was entitled before conviction to his day in court upon the specific charge of disobedience.
But further, we think that contempt proceedings could not have been successfully predicated of non-payment within the period prescribed by this order. The justice, of course, had no general power to order the payment of the judgment. His authority was statutory. ■ It was thereby limited to directing the application of property, discovered by the examination in the defendant’s (or other person’s) hands, at the time of the service of the order. "Whether, at this time, the defendant was in possession of any money' or property does not appear. His admission referred to a subse-' quent period. Nor did the admission amount to the discovery contemplated by statute. There was no detailed disclosure. No particular property was brought to light. There was little more than a confession of ability to pay. Now, as a foundation for contempt proceedings, it should have appeared from the defendant’s examination or its equivalent — his admission — that at the time of the sei-vice of the order he had in his possession or under his control some specific property of sum of money. The due application of such specific property or sum of money, or both, towards the satisfaction of the judgment could then have been lawfully directed; and enforced by proceedings properly inaugurated by attachment or order to show cause. W e are, therefore, unable to sustain that part of the order to which reference has been made.
All of such order after the words “in default thereof,” must be reversed. All previous thereto may be affirmed without prejudice to such further proceedings as the plaintiff may be advised to institute. No costs of this appeal.
Davis, P. J., concurred.
Present — Davis, P. J., and Barrett, J.
Order modified, as directed in opinion, without costs.